Citation Nr: 9912672	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-46 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and son.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1942.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis was 
denied by the RO on a de novo basis in November 1993.

2.  Following proper notification in December 1993, an appeal 
of the November 1993 decision was received in March 1994.

3.  A Statement of the Case on the issue of service 
connection for degenerative arthritis was issued by the RO in 
April 1994.  At that time, in an April 1994 rating decision, 
service connection for traumatic arthritis of the lumbosacral 
spine was re-established.

4.  Following proper notification of the April 1994 Statement 
of the Case that month, a timely substantive appeal was not 
received.

5.  An untimely substantive appeal to the April 1994 
statement of the case was received from the veteran in March 
1995.  The RO accepted the untimely March 1995 Substantive 
Appeal as a petition to reopen the previously denied claim.  
The veteran has not disputed this determination.

6.  The evidence received since the November 1993 denial of 
entitlement to service connection for arthritis is cumulative 
and thus not new, or not probative and thus not material.


CONCLUSION OF LAW

Evidence received in support of the claim and for service 
connection for arthritis is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §  3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In an October 1943 VA examination, the veteran was diagnosed 
with a lumbosacral strain.  At that time, the examiner noted 
that the veteran's severe tenderness over the lumbosacral 
spine could not be accounted for by the objective findings.  
In a November 1943 rating decision, service connection was 
awarded for lumbosacral strain.  A 10 percent disability 
evaluation was awarded.

In August 1946, a surgical consultation indicated possible 
lumbosacral arthritis.  X-ray studies were recommended.  In a 
November 1946 rating determination, the 10 percent award for 
lumbosacral strain, with a diagnosis of arthritis, was 
continued.

Post service medical evidence of record indicates frequent VA 
evaluations of the veteran's service-connected back 
disability.  Neither a generalized arthritic condition nor 
degenerative arthritis in multiple joints following the 
veteran's discharge from active service is found.  X-ray 
studies of the veteran's cervical and lumbosacral spine in 
September 1953 showed no significant abnormalities.

In a July 1956 rating determination, the RO made no reference 
to arthritis previously associated with the service-connected 
lumbosacral strain.

X-ray studies performed on the veteran's lumbar spine in 
March 1971 revealed a slight increased spurring of the 
vertebrae with no other changes.  Minor sclerotic changes 
about the sacroiliac joints, especially on the left, were 
noted.  In a December 1987 VA evaluation, X-ray studies 
revealed degenerative joint disease in the spine, right 
shoulder, and left shoulder.  At that time, the examiner did 
not associate the arthritis with either the veteran's active 
service or his service-connected disabilities.

Records from private and VA health-care providers indicate 
sporadic treatment of the veteran's service-connected 
orthopedic disability.  In a June 1993 evaluation, 
degenerative joint disease in the left shoulder and low back 
was indicated.  Once again, the evaluator did not associate 
the veteran's arthritic condition with his active service or 
his service-connected disabilities.

In a November 1993 rating decision, the veteran's lumbosacral 
strain was found to be 20 percent disabling.  Service 
connection for arthritis was denied.  A timely notice of 
disagreement was submitted in March 1994.

In an April 1994 Statement of the Case, the RO continued its 
denial of the veteran's claim of service connection for 
degenerative arthritis.  However, in an April 1994 rating 
decision, service connection for traumatic arthritis of the 
lumbosacral spine, previously associated with the service-
connected lumbosacral strain in November 1946, was re-
established.  The 20 percent evaluation was continued.  A 
timely substantive appeal to the April 1994 Statement of the 
Case, or a notice of disagreement to the April 1994 rating 
decision, was not submitted by the veteran.

The veteran submitted an untimely substantive appeal 
regarding the issue of service connection for arthritis in 
March 1995.  At that time, the veteran made no reference to 
the April 1994 rating determination which had reinstated the 
award of service connection for traumatic arthritis 
associated with the service-connected lumbosacral spine.  The 
veteran submitted a December 1949 medical statement with the 
signature of a H. R. Chester, M.D., (who either wrote the 
report or witnessed the report).  The report indicates that 
the veteran has arthritis.

The RO accepted the March 1995 substantive appeal as a 
petition to reopen the previously denied claim.  The veteran 
was notified of this determination in April 1995.  Neither 
the veteran nor his representative has disputed this 
determination.  A rating decision dated January 1996 
determined that new and material evidence to reopen the claim 
of service connection for generalized osteoarthritis had not 
been submitted.  A timely notice of disagreement was received 
in September 1996.  A Statement of the Case was issued in 
October 1996 and a timely substantive appeal was received at 
the RO that month.  At that time, the veteran resubmitted 
previously offered evidence.

At a hearing held before the undersigned in January 1999, the 
veteran's representative contended that the RO's previous 
rating determinations were inaccurate.  It appears to be 
contended that the veteran suffered from traumatic arthritis 
of multiple joints during his active service.  He testified 
that he had no problems with traumatic arthritis before he 
went on active duty in 1940.  When specifically asked why he 
believed his osteoarthritis was the result of his active 
service, the veteran cited a January 1995 prescription 
indicating that he was totally disabled due to generalized 
osteoarthritis.  This January 1994 medical statement does not 
associate the veteran's generalized osteoarthritis with his 
active service.

The veteran's spouse testified that she knew the veteran 
while on active duty.  She noted the veteran's difficulties 
with back and left shoulder problems.  The veteran's 
difficulties with pain were also noted.  Testifying on his 
behalf was also the veteran's son, who noted the veteran's 
difficulties with back and left shoulder pain.





II.  Effect of Hodge v. West on the Application to Reopen the 
Claims of Service Connection on the Basis of New and Material 
Evidence.

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the U.S. Court of Appeals for Veterans Claims 
(Court) 
decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In this case, in the October 1996 Statement of the Case, in 
addressing whether new and material evidence had been 
submitted to reopen the claim of service connection for 
generalized osteoarthritis, the RO provided the appellant 
with the provisions of 38 C.F.R. § 3.156(a).  Within the 
"Reasons and Bases" section of the Statement of the Case, 
the RO appears to use the correct post-Hodge analysis 
regarding new and material evidence, finding that the 
additional evidence in connection with the current claim did 
not constitute "new and material" evidence because it was 
duplicative evidence which was previously considered and, 
accordingly, merely cumulative.  However, in some sections, 
the October 1996 Statement of the Case appears to paraphrase 
the Colvin definition of new and material evidence, holding 
that there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  It is important 
to note that in October 1996, the month the Statement of the 
Case was issued, the determination in Hodge had yet to be 
issued.

The Board finds that the RO has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it is cumulative, as well as finding that the 
additional evidence is not "material."  A finding that the 
evidence is not "new" would alone support the determination 
to deny the claim under the new post-Hodge definition of what 
constitutes new and material evidence.  Accordingly, as the 
claimant has been provided the controlling regulatory 
definition of "new and material evidence" and the RO's 
adjudication of the application to reopen the claim for 
service connection for arthritis was consistent with that 
definition, it is not prejudicial for the Board to proceed 
with the adjudication of this claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Under this analysis, the finding that 
the evidence is not "material" was gratuitous, and thus any 
question as to whether the RO's ruling as to the materiality 
of the additional evidence was in accord with Hodge is 
rendered moot.  

This determination is consistent with the recent 
determination in Vargas-Gonzalez v. West, 12 Vet. App. 63 
(1998).  In Vargas-Gonzalez, the Court determined that if, 
and only if, the Board had found that the evidence to reopen 
was "new" with its determination concerning materiality of 
the evidence (based on the now-invalid Colvin test for 
materiality) would the question of the need for a remand for 
readjudication consistent with Hodge be necessary.  
Accordingly, because the Board's determination that the 
evidence in Vargas-Gonzalez was not "new" was plausible, 
and thus not clearly erroneous, the Court held that a remand 
under Hodge need not be considered.  In the case before the 
Board at this time, it is found that the RO has determined 
that the evidence submitted by the veteran is not new.  
Accordingly, a remand of this case, in light of the recent 
determination of Hodge, is not required.

III.  Whether New and Material Evidence has
been Submitted to Reopen the Claim of Service
Connection.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence obtained since November 1993 includes the veteran's 
lay assertions, and those of his spouse and son, regarding a 
generalized arthritic condition noted during his active 
service.  Under Justus, the credibility of this evidence is 
to be presumed for purposes of determining whether new and 
material evidence has been submitted.  However, the Court, in 
a series of cases, has also held that a lay party is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The Board finds that the veteran is not competent to 
associate his current service-connected traumatic arthritis 
of the lumbosacral spine (associated with an injury over 50 
years ago) with a generalized arthritic condition.  He is 
also not competent to diagnose himself with a generalized 
arthritic condition and then associate this condition to his 
active service over 50 years ago.  The Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived by 
specialized medical knowledge, skill, expertise, training or 
education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

The veteran has also supplied a December 1949 record, 
witnessed or written by a physician, indicating that he had 
arthritis in 1949, years after his discharge from active 
service.  The veteran has also submitted a January 1995 
statement indicating that he is totally disabled due to 
generalized osteoarthritis.  The Board must find that this 
recently obtained medical evidence is fundamentally 
cumulative.  It only serves to show what was known in 1993: 
The veteran has arthritis.  As noted above, indications that 
the veteran's lumbosacral spine was arthritic were 
demonstrated in VA evaluations over 40 years ago, before 
1949.  There were indications of possible lumbosacral 
arthritis in 1946.  The 1949 medical record was prepared 
approximately seven years after the veteran's discharge from 
active service.  Consequently, the Board finds that this 
evidence is not "new" and cannot constitute "new and 
material evidence."

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran develops new and material evidence to provide a basis 
to reopen his claim, the Board not unilaterally adjudicate 
the merits of the claim denied by the RO.  Accordingly, the 
request to reopen the previously denied claim of entitlement 
to service connection for generalized arthritis, including 
degenerative arthritis, remains denied.

IV.  A Determination of Whether the Claim in Question is 
Well-grounded.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  See Winters v. West, 
12 Vet. App. 203 (1999).

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board holds in the alternative that, even if this 
claim could be reopened based upon new and material evidence, 
it would still be denied as the appellant has never met his 
obligation to present a well-grounded claim.   

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

The record in this case contains evidence of an generalized 
arthritic condition, thus satisfying the first element of a 
well-grounded claim.  However, there is absolutely no 
evidence to indicate that the veteran suffered from 
generalized arthritis during his active service.  In 
addition, the record completely lacks competent medical 
evidence linking the veteran's active service or any service-
connected disability with a generalized arthritic condition 
other than the traumatic arthritis associated with the 
veteran's service-connected lumbosacral spine disability.  
Accordingly, the veteran has not met his obligations of 
presenting evidence to satisfy the second and third elements 
of a well-grounded claim and the claim is not therefore well 
grounded.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, since the appellant did 
not meet his initial burden, however, his claim is inherently 
implausible such that any error by the RO is harmless and he 
is not prejudiced. Bernard, 4 Vet. App. at 394; Meyer v. 
Brown, 9 Vet. App. 425 (1996).  Likewise, under this 
rationale, any error by the RO as to the question of whether 
new and material evidence has been presented would be 
harmless as the claim is ultimately not well grounded.  
Winters, 12 Vet. App. at 208.


ORDER

New material evidence not having been submitted to reopen the 
service connection claim for generalized osteoarthritis, 
including degenerative arthritis, the claim is not reopened 
and the appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

